Citation Nr: 1312357	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to February 1968. 

This matter comes before the Board of Veteran's Appeal (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which pertinent part, denied the Veteran's claim for a higher evaluation for Diabetes Mellitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for increased rating for diabetes mellitus.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

A remand is needed in order to provide the Veteran with a new VA examination to clarify whether the severity of the Veteran's disability due to diabetes mellitus.  He was last afforded a VA examination in November 2009.  In that examination report, the examiner noted that the Veteran used insulin and he followed a restricted diet, but the Veteran denied receiving instructions to restrict his activities.  Since then, the Veteran has consistently asserted that the severity of his diabetes mellitus requires him to restrict his activities.  In addition, the Veteran has submitted an October 2010 physician statement from his treating private endocrinologist.  In that statement, the doctor marked the box indicating that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  However, the doctor failed to list what activities that the Veteran cannot do because of the severity of his diabetes mellitus. 

None of the private or VA treatment records notes show that the Veteran needs to regulate his activities because of his diabetes mellitus, but these records do reflect that he is on a restricted diabetic diet. 

It thus remains unclear to the Board the severity of the Veteran's disability, and in particular, whether the nature of his diabetes mellitus requires regulation of his activities.  Remand is required because the examination of record is insufficient upon which to base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  Accordingly, remand is required to provide the Veteran with a new VA examination in order to obtain clarification and information regarding the current severity of the Veteran's diabetes mellitus.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding VA and private treatment records.  The RO/AMC should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  The RO/AMC should attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers.  

2.  Once the development above has been completed, the Veteran should be scheduled for a VA examination to determine the current severity of the service-connected Type II Diabetes Mellitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

All pertinent pathology associated with the Diabetes Mellitus should be noted in the examination report.  In particular, the examiner should opine as to whether the Veteran's diabetes mellitus requires regulation of his activities, in addition to a restricted diet and insulin use.  Also, the examiner should discuss the presence or absence of episodes of ketoacidosis or hypoglycemic reactions, the frequency of hospitalizations or visits to a diabetic care provider for these conditions, and/or any complications associated with the diabetes, to include weight loss and loss of strength.  A complete rationale for all opinions provided should be given.  If the examiner is unable to address any inquiry sought above, then he or she should so state.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  Adjudication of the claim for a higher evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



